Citation Nr: 0925129	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to 
January 2006.  The Veteran also had a subsequent period on 
unverified active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

A subsequent April 2007 rating decision granted the Veteran 
an increased rating from 0 percent to 10 percent disabling 
for his bilateral plantar fasciitis.  After the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his PTSD and plantar fasciitis are far 
worse than currently rated.  In support of his claims, the 
Veteran indicated he wished to present testimony at a local 
RO hearing.  Regrettably, the Veteran was deployed to Iraq in 
May 2007 and, therefore, could not appear for his hearing.  
In light of the circumstances, the Veteran should be afforded 
an opportunity to present testimony in a hearing before the 
RO upon his return.  See 38 C.F.R. § 20.703 (2008).

The Veteran's representative further alleges the Veteran is 
entitled to new VA examinations for both conditions.  The 
last VA examinations for his feet and PTSD were conducted in 
2006, over three years ago.  Since that time, the Veteran has 
complained of increased symptoms and has been deployed to 
Iraq.  The Veteran's representative argues the additional 
service would certainly exacerbate both conditions.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, it is clear the Veteran's last VA examination, 
conducted three years ago, may not be an accurate picture of 
the Veteran's current conditions especially in light of his 
recent deployment.  New VA examinations are indicated.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, in light of the second period of active 
service, there likely are outstanding service medical records 
not currently on file.  Service records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Accordingly, requests for service treatment 
records for the Veteran's second period of active duty from 
May 2007 should be made since the evidence may not be 
currently complete.  

While the appeal is in remand status, the RO should also take 
this opportunity to ensure all recent VA outpatient treatment 
records are in the file, to the extent they exist.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Detroit, Michigan from April 2007 to 
the present, to the extent they exist.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Confirm the Veteran's active service 
dates, to include his recent deployment 
to Iraq in May 2007, and obtain any 
missing medical records from the Army, 
Michigan National Guard, National 
Personnel Records Center or any other 
appropriate agency for his military 
service.  All efforts to obtain these 
records should be fully documented, and 
the various agencies must provide a 
negative response if records are not 
available.

3.  Upon the Veteran's return from active 
duty, the RO should ask the Veteran if he 
still wants a local hearing before the 
RO.  If so, the RO should make 
arrangements to schedule the Veteran for 
a personal hearing at VARO Detroit, 
Michigan for the issues enumerated above

4.  After the above is complete, to the 
extent possible, schedule the Veteran for 
appropriate examinations to evaluate the 
current severity of his service-connected 
bilateral plantar fasciitis and PTSD.  
The examiners must conduct all necessary 
tests to ascertain the manifestations, if 
any, of the Veteran's conditions, to 
include but not limited to, range of 
motion testing, neurological testing, and 
functional loss assessment.

The claims folder must be reviewed 
by the examiners and the examiners 
should provide a complete rationale 
for any opinion given without 
resorting to speculation, resolving 
any conflicting medical opinions 
rendered and specifically addressing 
what, if any, affects the disability 
has on the Veteran's daily 
activities. 

5.  After undertaking the above 
development, provide the Veteran with 
updated Veterans Claims Assistance Act of 
2000 notice in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
and 38 C.F.R. § 3.159 (2008).

6.  Thereafter, readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

